United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 3, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-30764
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

GARY VAN DANIELS,

                                    Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
              for the Western District of Louisiana
                  USDC No. 3:03-CR-30019-RGL-KL
                       --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Gary Van Daniels appeals his guilty-plea conviction and

sentence for possession of 50 grams or more of cocaine base with

intent to distribute, in violation of 21 U.S.C. § 841(a)(1).         The

district court sentenced Daniels to 168 months in prison and five

years of supervised release.

     Daniels’s conditional plea agreement permits him to appeal

the district court’s denial of his motion to suppress the cocaine

base that was seized from his car on November 4, 2002, in

Winnsboro, Louisiana.   On that night, police officers acting

pursuant to the tip of a confidential informant (“CI”) followed



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-30764
                                  -2-

Daniels’s car as he drove among several towns in northern

Louisiana.   Approximately two hours after officers stopped

Daniels’s car in Winnsboro for a traffic violation, a Franklin

Parish District Judge signed a search warrant authorizing a

search of the car.    The search resulted in the seizure of

approximately 222 grams of crack cocaine and 20 grams of

marijuana.

     Daniels now argues that the court erred in denying his

motion to suppress, primarily because the affidavit on which the

search warrant was based was insufficient within its “four

corners” to establish probable cause to search.             He argues that

the affidavit was “bare bones.”      Daniels contends that the search

thus did not fall with in the “good faith” exception announced in

United States v. Leon, 468 U.S. 897 (1984).           Even if the Leon

good-faith exception does not apply, we may affirm the denial of

Daniels’s suppression motion if we conclude that a warrantless

search would have been supported by probable cause.             See United

States v. Gbemisola, 225 F.3d 753, 759 (D.C. Cir. 2000);

see also 3A WRIGHT, KING, & KLEIN, FEDERAL PRACTICE   AND   PROCEDURE § 666.

The testimony at Daniels’s state-court suppression hearing and at

a supplemental hearing in federal district court showed that

probable cause for the search did exist under the “automobile

exception” to the Fourth Amendment’s warrant requirement.

See United States v. Saucedo-Munoz, 307 F.3d 344, 351 (5th Cir.

2002).   Construing the evidence “in the light most favorable” to

the Government, see United States v. Laury, 985 F.2d 1293, 1314

(5th Cir. 1993), we hold that the district court did not err in
                             No. 04-30764
                                  -3-

concluding that the totality of the circumstances established

probable cause to believe that Daniels was transporting drugs in

his car.   See Saucedo-Munoz, 307 F.3d at 351.      We affirm the

district court’s denial of Daniels’s motion to suppress.

     Daniels contends that the district court erred in denying

his pre-sentencing motion for additional testing of the cocaine

seized from his car.    In that motion, Daniels argued that,

although testing had confirmed that the substance was cocaine

base, his attorney had not informed him that, as a legal matter,

“all cocaine base is not crack cocaine.”      Daniels’s motion was

essentially a motion to conduct discovery.      Daniels has

established neither a relevant legal distinction between “base”

and “crack” nor that the substance in his case was “crack” but

not “base.”   The district court did not abuse its discretion in

denying the motion.     United States v. Webster, 162 F.3d 308, 339

(5th Cir. 1999).

     For the first time on appeal, Daniels argues that the

Government presented no evidence at sentencing that the substance

found in his car was “crack” cocaine.       This claim is reviewable

for plain error only.     United States v. Calverley, 37 F.3d 160,

162-64 (5th Cir. 1994) (en banc); see United States v. Olano, 507

U.S. 725, 732 (1993).    Daniels’s Presentence Report (“PSR”)

stated that testing of the substance showed that it was cocaine

base (or “crack” cocaine) weighing 231.30 grams.      This unrebutted

PSR information bore sufficient “indicia of reliability” to

support the district court’s determination that crack cocaine was
                           No. 04-30764
                                -4-

involved.   See United States v. Cothran, 302 F.2d 279, 286 (5th

Cir. 2002).   No error, plain or otherwise, is apparent.

     We AFFIRM the conviction and sentence.